J-S48044-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

AUGUST A. RANALLI,

                            Appellant                No. 2215 MDA 2013


                Appeal from the PCRA Order December 4, 2013
                  in the Court of Common Pleas of York County
               Criminal Division at No.: CP-67-CR-0001997-2007


BEFORE: DONOHUE, J., JENKINS, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                        FILED SEPTEMBER 16, 2014

        Appellant, August A. Ranalli, appeals from the order denying his first

petition filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A.

§§ 9541-46.1 Specifically, he claims an exception to the statutory time-bar

under section 9545(b)(ii), for after-discovered facts. We affirm.

        On August 6, 2007, Appellant entered a plea of no contest at No.

0001997-2007, Count 2, to charges of possession (cocaine), possession with

intent to deliver (PWID) (cocaine), and possession of drug paraphernalia.2

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
 Although the order was dated December 3, 2013, it was filed on December
4. We have amended the caption accordingly.
2
 As part of the same negotiated plea, Appellant also entered a guilty plea to
possession of a small amount of marijuana, false ID to law enforcement;
(Footnote Continued Next Page)
J-S48044-14



The court sentenced him to a term of not less than three nor more than six
                                                       3
                                                           Appellant did not file a

post-sentence motion or direct appeal.

      On April 10, 2013, over five and a half years later, Appellant filed the

instant PCRA petition, pro se.            The PCRA court appointed counsel, who

continues to represent Appellant in this appeal.           Counsel did not file an

amended petition.

      At the PCRA hearing on October 23, 2013, Appellant testified that in

2012 he learned through a friend that one of the detectives who had

investigated his case, Steven Crider, subsequently pleaded guilty to

evidence tampering in several drug cases, including his own.            (See N.T.

PCRA Hearing, 10/23/13, at 20 line 8).4

the PCRA court that Crider entered his guilty plea on November 17, 2009,
                       _______________________
(Footnote Continued)

theft by unlawful taking, and harassment. (See N.T. Plea, 8/06/07, at 1-2).
These guilty pleas are not at issue in this appeal.
3
  After sentencing Appellant to concurrent terms of probation on the
remaining counts, and restitution of $25.00, the court closed the remaining
cases. (See N.T. Plea, 8/06/07, at 6).
4

conviction in March of 2013. (See
Hearing, at 12 [which does not mention a year at all]). The March 2013
date has the benefit of allowing Appellant to argue that he filed his petition
within 60 days of learning about Detective                            See 42

paragraph (1) shall be filed within 60 days of the date the claim could have

we need not resolve this apparent discrepancy.




                                            -2-
J-S48044-14



and was sentenced on January 15, 2010. (See id. at 17).5 Appellant claims



exception to the statutory time-bar.

       At the PCRA hearing, Appellant maintained that, had he known of

                                                         See id. at 20, 22).

Appellant explained that while incarcerated at SCI Cresson, he did not have

access to newspapers, the Internet, or other sources of news. (See id. at

19-20). In effect, Appellant claimed that with limited access to news media

he could not ha

sentencing any earlier than he did through the exercise of due diligence.

       In further explanation, Appellant presented a somewhat convoluted

narrative to the effect that shortly before trial was scheduled to begin

Detective Crider and his associate Detective Bixler approached Appellant in a

back room, and conceded they had no evidence against him.         (See id. at

23-24). Nevertheless, he maintained, they forced him to plead with threats




____________________________________________


5

numerous counts, including six counts of forgery (apparently of laboratory
reports), not at issue here, six counts of tampering with or fabricating
evidence, and six counts of possession of a controlled substance (a
combination of cocaine, marijuana, and heroin). (See N.T. PCRA Hearing,
10/23/13, at 17). In connection with his guilty plea, Crider apparently
admitted taking controlled substances from evidence lockers, including one
for Appellant, and using the crack cocaine himself.




                                           -3-
J-S48044-14



that if he did not, they would prosecute Nina Samuel, his then-girlfriend and

the mother of his young child. (See id.).

        On cross-examination by the prosecutor, and direct questioning by the

PCRA court, Appellant held firm that he pleaded no contest to PWID and the

related charges even though the police detectives informed him that they did

not have a case against him. (See id. at 24, 32, 34).

        Although Appellant maintained that he entered his plea to protect Ms.

Samuel, the record established that she was scheduled to be a witness for

the prosecution who had originally informed on him and gave the police

consent to search her house where the controlled substances were found.

(See id. at 26, 35-36).

        After the hearing, the PCRA court denied the petition.    (See Order,

12/04/13). In a companion opinion to the order, the PCRA court explained

that it dismissed the petition because it was untimely without a statutory

exception to the time bar.         (See Opinion in Support of Order Dismissing

                                           , at 8).

        This timely appeal followed, on December 12, 2013.6 Appellant filed a

court-ordered statement of errors on December 20, 2013.7 The PCRA court
____________________________________________


6
    Appellant filed an amended notice of appeal on December 17, 2013.
7
  Because we decide that the PCRA court and this Court lack jurisdiction to
review
claim would also be waived for the vagueness of the boilerplate allegation
raised in his Rule 1925(b) statement of errors.



                                           -4-
J-S48044-14



filed a Rule 1925(a) opinion on December 27, 2013, referencing its Opinion

in Support of Order filed December 4, 2013. See Pa.R.A.P. 1925.

       Appellant raises one question for our review on appeal:

              Whether      the    [PCRA]       [c]ourt   erred   in   dismissing


                            8




                 Id. at 8).9 However, he claims an exception to the statutory

time bar, (see id.

which the claim is predicated were unknown to the petitioner and could not



              Our standard of review of an order denying PCRA relief is

       and whether the PCRA
       error. Commonwealth v. Phillips, 31 A.3d 317, 319 (Pa.
       Super. 2011) (citing Commonwealth v. Berry, 877 A.2d 479,
____________________________________________


8
  For the benefit of counsel, we note that we could find Appellan
boilerplate question waived for vagueness. See Pennsylvania Rule of


Pa.R.A.P. 2116(a). However, we will address the issue of after discovered
facts as suggested in his argument section in the interest of judicial
economy.
9
  The court sentenced Appellant on August 6, 2007. His judgment of
sentence became final thirty days later when the time to file a direct appeal
expired, on September 5, 2007. Appellants then had one year, until
September 5, 2008, to file a timely PCRA petition, unless he can plead and
prove one of the statutory exceptions to the time-bar. See 42 Pa.C.S.A.
§ 9545(b); (see also PCRA Ct. Op., at 5).



                                           -5-
J-S48044-14


     482 (Pa. Super. 2005)), appeal denied, 615 Pa. 784, 42 A.3d
     1059 (2012). A PCRA petitioner must establish the claim by a
     preponderance of the evidence. Commonwealth v. Gibson,
     592 Pa. 411, 415, 925 A.2d 167, 169 (2007).

Commonwealth v. Wantz, 84 A.3d 324, 331 (Pa. Super. 2014).



           sdictional time-bar raise questions of law; accordingly, our

standard of review is de novo    Commonwealth v. Chester, 895 A.2d

520, 522 n.1 (Pa. 2006).

     [Our Supreme] Court has held that, for purposes of 42 Pa.C.S.
     § 9545(b)(1)(ii), information is not
     petitioner when the information was a matter of public record.
     See Commonwealth v. Lark, 560 Pa. 487, 746 A.2d 585, 588
     n.4 (2000) (holding that the Baldus-Woodworth study is not
                                                                 S.


                   Commonwealth v. Whitney, 572 Pa. 468, 817
     A.2d 473, 476 (2003) (same). . . . Accordingly, the PCRA court



Id. at 523 (footnote omitted).



and could not have been ascertained by the exercise of due diligence, the

information must not be of public record and must not be facts that were

previously known but are now presented through a newly discovered

         Commonwealth v. Edmiston, 65 A.3d 339, 352 (Pa. 2013), cert.

denied, 134 S. Ct. 639 (2013); see Commonwealth v. Aponte, 855 A.2d

800, 811 (Pa. 2004), cert. denied, 543 U.S. 1063 (2005) (noting prior


                                  -6-
J-S48044-14


conviction is objective fact that becomes matter of public record); see also

Commonwealth v. Palmer, 814 A.2d 700, 708 (Pa. Super. 2002), appeal

denied, 832 A.2d 436 (Pa. 2003), abrogated on other grounds by

Commonwealth v. Bennett, 930 A.2d 1264, 1271 (Pa. 2007) (criminal



                             Commonwealth v. Taylor, 67 A.3d 1245, 1248

(Pa. 2013) (finding that cases which were docketed, filed with clerk of court,

and readily available did not present newly-discovered evidence; PCRA court

properly found petition untimely).

      Here, there is no dispute that Detecti

sentencing were matters of public record.           Therefore, they cannot be



discovered evidence exception to the PCRA time-bar. Moreover, his arrest

was   well-publicized   in   local   news   media    (as   established   by   the



discovered fact or evidence justifying an exception to the PCRA time-bar.

      Additionally, Appellant argues that he was abandoned by counsel,

analogously to the appellant in Bennett, supra. (See



question. Accordingly, it is waived. See Pa.R.A.P

be considered unless it is stated in the statement of questions involved or is




                                      -7-
J-S48044-14




reliance on Bennett is misplaced.

        In Bennett, our Supreme Court decided that the appellant was

entitled to a narrow exception from the statutory time-bar because his

counsel had abandoned him by failure to file a requested brief on direct

appeal, which the Court considered the functional equivalent of having no

counsel at all.      See Bennett, supra at 1273-74.        Here, there is no

suggestion in the record of any such dereliction by defense counsel.

Therefore, the holding in Bennett is not pertinent to our review.

        Instead, Appellant merely proposes, without citation to any authority

whatsoever, that even after his guilty pleas and nolo plea both the Public



                                                                    could have

been effected [sic] by Detective

added).    Appellant fails to develop this claim or support it with citation to

                                                                See Pa.R.A.P.

2119(a), (b).10



____________________________________________


10
     Moreover, it would not merit relief. See Chester, supra at 523 (finding



jurisdictional time-bar).



                                           -8-
J-S48044-14


     The PCRA court properly concluded that App

untimely filed with no exception to the statutory time-bar proven.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/16/2014




                                    -9-